Citation Nr: 0835707	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-38 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
chronic low back strain with sciatica.





ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which continued to deny the veteran's claim for 
a compensable rating (i.e., a rating higher than zero 
percent) for her chronic low back strain with sciatica.  A 
more recent September 2006 RO decision, however, increased 
her rating to 10 percent retroactively effective from May 17, 
2004, the date of receipt of her claim for a higher rating.  
She has continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The RO's September 2006 decision also granted service 
connection for sciatic neuropathy of the left lower extremity 
(associated with the low back strain) and assigned a separate 
10 percent rating for this additional disability with the 
same retroactive effective date of May 17, 2004.  The veteran 
did not appeal either that initial disability rating or 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See also 38 
C.F.R. § 20.200 (2007).  Hence, the only issue currently 
before the Board is whether her chronic low back strain with 
sciatica warrants a rating higher than 10 percent.



The Board also points out that the veteran recently submitted 
additional medical evidence in March 2007 after her case was 
certified to the Board in December 2006.  In her March 2007 
letter, included with this new evidence, she did not state 
whether she was waiving her right to have the RO initially 
consider this additional evidence.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2007).  Consequently, the Board sent her a letter 
in August 2008 asking that she clarify this.  The letter 
indicated she had 45 days from the date of the letter to 
respond and informed her that if she did not, the Board would 
remand her appeal to the RO for initial consideration of this 
new evidence.  See again 38 C.F.R. § 20.1304(c).  She did not 
respond within the allotted time frame.  Consequently, the 
Board is remanding her claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for initial 
consideration of this additional evidence.


REMAND

The additional evidence just mentioned includes the report of 
a February 2007 examination of the veteran's lumbar spine, as 
well as a review of April 2005 and November 2006 MRIs by Dr. 
G.B. (her primary care physician), a letter from Dr. B.S. 
(her orthopedist) indicating she has intervertebral disc 
syndrome (IVDS), and a medical report indicating she needed 
monthly assistance for the low back strain disability at 
issue, and that she has had a number of incapacitating 
episodes according to her registered nurse, M.G.  This 
evidence was not in the file when the RO last considered the 
veteran's claim and, as mentioned, she did not waive her 
right to have this most recently submitted evidence initially 
considered by the RO.  Thus, to avoid any potential 
prejudice, the RO (actually, the AMC) must consider this 
additional evidence prior to the Board.  See 38 C.F.R. §§ 
19.31, 19.37, 20.800, 20.1304(c); Bernard v. Brown, 4 Vet. 
App. 384 (1993).



Accordingly, this case is REMANDED for the following action:

After any necessary further development, 
readjudicate the veteran's claim for a 
rating higher than 10 percent for her 
chronic low back strain in light of the 
additional evidence recently received 
without a waiver.  If this claim is not 
granted to her satisfaction, send her a 
supplemental statement of the case (SSOC) 
addressing this additional evidence and 
give her an opportunity to respond before 
returning the file to the Board for 
further appellate consideration of her 
claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

